Case 1:18-cr-00220-CCB Document 74 Filed 09/15/20 Page 1 of 11

CIF8.7.20

as

    

U.S. Department of Justice

United States Atforney
District of Maryland

 

Christine Goa Marling Address Office Lacanan THRECT: 410-209-4924

Assistant United States Attorney 365. Charles Street, 4th Floor 368. Charles Srreat, 4th Floor MAIN: £10.209-4810)}

Christine Good usdof gar Baltimore, MD 21201 Batlumore, MD 24204 PAN? fLB-26 2034 24
August 7, 2020

James Dennis Murphy, Jr, Esq.
Murphy and Price LLP
5700 Coastal Highway Ste. 305
Ocean City, MD 21842

Re: United States v. Davente Drummond,
Criminal No. CCB-18-0220

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement”) that has been offered to your client, Davonte Drummond (hereinafter “Defendant”),
by the United States Attorney’s Office for the District of Maryland (“this Office”). If the
Defendant accepts this offer, please have (he Defendant execute it in the spaces provided below.
if this offer has not been accepted by August 21, 2020, it will be deemed withdrawn. The terms
of the Agreement are as follows:

Offense of Conviction
1. The Defendant agrees to plead guilty to Count | of the Superseding Indictment,
which charges the Defendant with possession of a firearm by a prohibited person, in violation of
18 U.S.C. § 922(2)(1). The Defendant admits that the Defendant is, in fact, guilty of the offenses
and will so advise the Court.

Elements of the Offense

2, The elements of the offense to which the Defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows:

a. That on or about December 6, 2017, in the District of Maryland, the
Defendant knowingly possessed a firearm, as that term is defined in 18 U.S.C. § 921(a)(3);

b. That prior to December 6, 2017, the Defendant had been convicted of a
crime punishable by imprisonment for a term exceeding one year, and his civil rights had not been
restored;

c. That prior to December 6, 2017, the Defendant knew that he had been
convicted of a crime punishable by imprisonment for a term exceeding one year; and

Rev, August 2018
Case 1:18-cr-00220-CCB Document 74 Filed 09/15/20 Page 2 of 11

3.

d. That the firearm affected interstate commerce because jt was manufactured
outside of the State of Maryland.

Penalties

The maximum penalties provided by statute for the offense to which the Defendant
is pleading guilty are as follows:

Natural Penalties

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum | Maximum Supervised | Maximum | Special
Count Statute . . .
Prison Prison Release Fine Assessment
iLLS.c
1 . . N/A 10 years 3 years $250,000 $100
§ 922(g)(1) y » :
Armed Career Criminal Penalties
. betcce. Minimum | Maximum Supervised | Maximum Special
Count Statute : ,
Prison Prison Release Fine Assessment
BULB, -
| 15 years Life 3 years $250,000 $100
§ 922(p)(1) ¥ »
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons

has sole discretion to designate the institution at which it will be served.

b, Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

d, Payment: [fa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due,

e. Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

f. Collection of Debts: Ifthe Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is

Rev. August 2018

he
Case 1:18-cr-00220-CCB Document 74 Filed 09/15/20 Page 3 of 11

nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Waiver of Rights

4, The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption

could be overcome only by proof beyond a reasonable doubt.

c, If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government's witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the

witnesses to attend.

d. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty. the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

Rev. August 2018
Case 1:18-cr-00220-CCB Document 74 Filed 09/15/20 Page 4 of 11

f. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant's attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and
28 U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stinulation

6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

Natural Guidelines
a. This Office and the Defendant agree that the applicable base offense level
starts at 24 pursuant to United States Sentencing Guidelines (“U.S.S.G.”’) § 2K2.1(a)(2) because
the defendant committed the instant offense after sustaining at least two felony convictions of

either a crime of violence or a controlled substance offense.

Rev. August 2018
Case 1:18-cr-00220-CCB Document 74 Filed 09/15/20 Page 5 of 11

Armed Career Criminal Guidelines

b. This Office believes that U.S.5.G. § 4B 1.4 applies because the Defendant
is an armed career criminal and the resulting offense level is greater than that determined under
U.S.S.G. § 2K2.1. Therefore, the applicable base offense level increases to 33 pursuant to U.S.5.G.
§ 481 4A(b)\G\B). The Defendant does not agree with this increase.

c. This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.8.G. § 3EI.1(a) based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U.S.8.G. § 3E1.1(b) for an additional
i-level decrease in recognition of the Defendant’s timely notification of the Defendant’s intention
to enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. § 3E1.1(a), and may decline to make a motion pursuant to U.S.8.G. § 3E1.1(b), if
the Defendant: () fails to admit each and every item in the factual stipulation; (i) denies
involvement in the offense; (ill) gives conflicting statements about the Defendant’s involvement
in the offense: (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (vil) violates this Agreement in any way. The final offense level is either 30
or 21.

7. The parties agree to the Defendant's criminal history as determined by the Pre-Plea
Criminal History Report dated April 24, 2019. Accordingly, the Defendant’s natural criminal
history category is VI. Pursuant to U.S.S.G. § 4B1.4(c)(J), the criminal history category remains
Vi because this Office believes the Defendant is an armed career criminal, his natural criminal
history category is greater than the one provided in subsection (c)(3), and subsection (c)(2) does

not apply,

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Rule 1 L(c) (1) (C) Plea

9. The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
1 1(c)(1}(C) that a sentence of 180 months of imprisonment (if the Defendant is an armed career
criminal) or 120 months of imprisonment (if the Defendant is not an armed career criminal) in
the custody of the Bureau of Prisons is the appropriate disposition of this case taking into
consideration the nature and circumstances of the offense, the Defendant’s criminal history, and
ali of the other factors set forth in 18 U.S.C. § 3553(a). This Agreement does not affect the Court’s
discretion to impose any lawful term of supervised release or fine or to set any lawful conditions
of probation or supervised release. In the event that the Court rejects this Agreement, except under
the circumstances noted below, either party may elect to declare the Agreement null and void.
Should the Defendant so elect, the Defendant will be afforded the opportunity to withdraw his plea
pursuant to the provisions of Federal Rule of Criminal Procedure 11(c)(5). The parties agree that

Rev. August 2018
Case 1:18-cr-00220-CCB Document 74 Filed 09/15/20 Page 6 of 11

if the Court finds that the Defendant engaged in obstructive or unlawful behavior and/or failed to
acknowledge personal responsibility as set forth herein, neither the Court nor the Government will
be bound by the specific sentence contained in this Agreement, and the Defendant will not be able
to withdraw his plea.

Obligations of the Parties

 

10. At the time of sentencing, this Office shall recommend a sentence of 180 months
of imprisonment (if the Defendant is an armed career crimina]) or 120 mouths of imprisonment
(if the Defendant is not an armed career criminal), as described above. This Office reserves the
right to bring to the Court’s attention all information with respect to the Defendant’s background,
character, and conduct that this Office deems relevant to sentencing, including the conduct that is
the subject of any counts of the Superseding Indictment. At the time of sentencing, this Office
will move to dismiss any open counts against the Defendant.

Waiver of Appeal

11. In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a, The Defendant knowingly waives all right, pursuant to 28 U.S.C, § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
ihat the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived,

b, The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

i, The Defendant reserves the right to appeal the sentence of
imprisonment if the total term of imprisonment exceeds 180 months; and

ih, This Office reserves the right to appeal the sentence of
imprisonment if the total term of imprisonment is less than 120 months.

c. The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

Rev, August 2018
6
Case 1:18-cr-00220-CCB Document 74 Filed 09/15/20 Page 7 of 11

Forfeiture

12. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

13. Specifically, but without limitation on the Government’s right to forfeit ail property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant’s right, title, and interest in the following items that the Defendant agrees constitute
money, property, and/or assets derived from or obtained by the Defendant as a result of, or used
to facilitate the commission of, the Defendant’s illegal activities: a Kel-Tec P3AT .380 caliber,
semi-automatic pistol bearing serial number KZH16 and three rounds of Federal .380 caliber
aromunition.

14. The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure 11(b)(1)Q),
32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice regarding
forfeiture during the change of plea hearing, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment.

15. The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

16. The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

Defendant’s Conduct Prior to Sentencing and Breach

17. Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

Rev. August 2018

ond
Case 1:18-cr-00220-CCB Document 74 Filed 09/15/20 Page 8 of 11

i8. if the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (1) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 1 1(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule [1 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant's guilty plea—even if made pursuant to Rule
1 l(c) 1)(C)}—if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11 (c)( D(C).

Court Not a Party

19. The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court, and the Court is under no obligation to accept this plea agreement.
In the event the Court rejects this Rule L1(c)(1)(C) plea agreement, pursuant to Rule 1 1(c)(5)(C),
the Defendant will be informed that he may withdraw the plea. [f the Defendant persists in the
guilty plea thereafter, the Defendant understands that the disposition of the case may be less
favorable than that contemplated by this agreement. The Defendant understands that neither this
Office, the Defendant’s attorney, nor the Court can make a binding prediction or promise that the
Court will accept this Agreement. The Defendant agrees that no one has made such a binding
prediction or promise.

Entire Agreement

20. ‘This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

Rev. August 2038
Case 1:18-cr-00220-CCB Document 74 Filed 09/15/20 Page 9 of 11

Ifthe Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur
United States Attorney

 

 

Christine Goo
Brandon Moore
Assistant United States Attorneys

| have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney, | understand it and | voluntarily agree to it. Specifically, | have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it, | am completely satisfied with the representation of my attorney.

 

Df, ep fm bon, o .
Of 1/8/2026 a Lh a rok or “Gere mRat y
Date Davonte Drummond

lam the Defendant’s attorney. [ have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

2 [12 |zor ae

Date Janis Dennis Murphy, Jr., Esq.

Rev. August 2018
Case 1:18-cr-00220-CCB Document 74 Filed 09/15/20 Page 10 of 11

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt, The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

During 2017, the Federal Bureau of Investigation (‘FBI’) was conducting a wiretap
investigation into drug trafficking activity in Baltimore, Maryland. On December 4, 2017,
investigators obtained authorization to intercept phone calls over Defendant Davonte Drummond’s
cellphone. By December 6, 2017, investigators intercepted calls leading them to believe that the
Defendant was armed with a firearm.

The first call happened at 5:29 p.m. The Defendant called Person | and discussed meeting
at a recreation center. The Defendant told Person |, “1 want you to be right there when | holla at
this little nigga that looked at my phone yesterday.” He continued, “I’m right here standing on the
corner. | got the what’s a name in my pocket.” Person | agreed to meet the Defendant and said
that he was walking down Madison Avenue. Investigators believed “what’s a name” referred to a
firearm. Concerned the Defendant was looking for someone while armed with a firearm,
investigators started tracking the Defendant by using the information discussed in the calls and the
location information they were receiving from the Defendant’s cellphone.

Over two more calls, both at 6:52 p.m., the Defendant told Person 2 that he was “in the top
building,” on his way to the gym. Person 2 replied, “Hurry up dummy with the strap.” A few
moments later, Person 2 told the Defendant that “some niggas was just chasing Larry and them
from the store.” The Defendant asked if “Larry” was at the gym or the store, then said he was
about to head down Madison Avenue. Investigators believed “strap” referred to a firearm and that
the Defendant, again, was coordinating to meet someone while armed.

By now, investigators suspected that the Defendant was heading to the Crispus Attucks
Recreation Center—a recreation center on Madison Avenue with a gym, consistent with the
information given over the calls. They communicated their suspicions to officers with the
Baltimore Police Department (“BPD”), who responded to Crispus Attucks. When the BPD
officers arrived, they saw the Defendant running from the gym to an adjacent hallway. The officers
chased him down the hallway, stopped him, and recovered a Kel Tec P3AT .380 caliber semi-
automatic pistol bearing serial number KHZ16, loaded with 3 rounds of .380 caliber ammunition,
from his jacket pocket. During the final intercepted call, made at 7:01 p.m. from inside Crispus
Attucks, the FBI investigators heard the Defendant using more coded language to refer to his
firearm (“what’s a name” and “mileage”). They also heard the Defendant being arrested.

Prior to possessing the firearm, the Defendant had been convicted of a crime punishable
by more than one year’s imprisonment, and his civil rights had not been restored. The Defendant
knew that he had been previously convicted of a crime punishable by more than one year’s
imprisonment. The firearm was not manufactured in Maryland. Therefore, it traveled in and

Rev, August 2018
10
Case 1:18-cr-00220-CCB Document 74 Filed 09/15/20 Page 11o0f11

affected interstate commerce prior to its recovery in Maryland. The firearm was examined and
found to be capable of expelling a projectile by the action of an explosive and therefore is a firearm
as that term is defined in 18 U.S.C. § 921(a)(3). All of these events took place in Maryland,

SO STIPULATED:

Rev. August 2018

  

 

Christine Goo
Branden Moore
Assistant United States Attorneys

“DOS ne Drum ancl

Davonte Drummond
Defendant

AI \

~ Jams DenrlisMerphy, Jr. Esq.

Counsel for Defendant
